Name: Commission Regulation (EC) No 849/1999 of 23 April 1999 amending Regulation (EC) No 1760/98 increasing to 1 938 000 tonnes the quantity of barley held by the French intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: Europe;  trade policy;  trade;  plant product
 Date Published: nan

 Avis juridique important|31999R0849Commission Regulation (EC) No 849/1999 of 23 April 1999 amending Regulation (EC) No 1760/98 increasing to 1 938 000 tonnes the quantity of barley held by the French intervention agency for which a standing invitation to tender for export has been opened Official Journal L 107 , 24/04/1999 P. 0008 - 0009COMMISSION REGULATION (EC) No 849/1999of 23 April 1999amending Regulation (EC) No 1760/98 increasing to 1938000 tonnes the quantity of barley held by the French intervention agency for which a standing invitation to tender for export has been openedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Commission Regulation (EC) No 923/96(2), and in particular Article 5 thereof,Whereas Commission Regulation (EEC) No 2131/93(3), as last amended by Regulation (EC) No 39/1999(4), lays down the procedures and conditions for the disposal of cereals held by the intervention agencies;Whereas Commission Regulation (EC) No 1760/98(5), as last amended by Regulation (EC) No 310/1999(6), opened a standing invitation to tender for the export of 1900000 tonnes of barley held by the French intervention agency; whereas, France informed the Commission of the intention of its intervention agency to increase by 38000 tonnes the quantity for which a standing invitation to tender for export has been opened; whereas the total quantity of barley held by the French intervention agency for which a standing invitation to tender for export has been opened should be increased to 1938000 tonnes;Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quantities in store; whereas Annex I to Regulation (EC) No 1760/98 must therefore be amended;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1760/98 is hereby amended as follows:1. Article 2 is replaced by the following: "Article 21. The invitation to tender shall cover a maximum of 1938000 tonnes of barley to be exported to all third countries with the exception of the United States, Canada and Mexico.2. The regions in which the 1938000 tonnes of barley are stored are stated in Annex I to this Regulation.";2. Annex I is replaced by the Annex hereto.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 April 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 126, 24.5.1996, p. 37.(3) OJ L 191, 31.7.1993, p. 76.(4) OJ L 5, 9.1.1999, p. 64.(5) OJ L 221, 8.8.1998, p. 13.(6) OJ L 38, 12.2.1999, p. 12.ANNEX"ANNEX I>TABLE>"